PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/882,983
Filing Date: 26 May 2020
Appellant(s): DRS Network & Imaging Systems, LLC



__________________
Craig C. Largent
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims. Claims 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US20080029714) (hereinafter Olsen) in view of Hurley (US20060242186) (hereinafter Hurley).
(2) Response to Argument
Applenant’s representative asserts that the cited prior arts of record do not disclose: 
Appellant argues:
Appellant argues, (see appeal brief filed 04/22/2022, pages 18-20) that the bit depth is different and has a special meaning. Appellant states, “the ‘bit depth’ recited in the pending claims refers to the number of possible colors can be displayed in images. This recited bit depth is a unitless value that characterizes an image, indicating the number of possible colors that can be displayed in the image”.
In response to A, the examiner disagrees.  As was stated throughout the prosecution history by the examiner, the question is not whether the depth recited in the claims and the depth recited in the prior arts are identical. The question is whether the claim actually limits the bit depth to the definition provided in the arguments. As can be clearly seen, neither claim 1 nor claim 12 recites that the bit depth is a unitless value. Neither claims recite that the unitless value characterizes an image. Neither claim recites determining a possible number of colors that can be displayed in an image. In response to appellant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which appellant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Appellant argues: 
Appellant argues, (see appeal brief filed 04/22/2022, pages 16- 19) that the prior arts of record do not teach that the 2nd bit is less than the 1st bit.
The examiner respectfully disagrees.  Appellant does recognize and admit that the color depths are different depths in the prior art and that it is used for color conversion and detection. Additionally, in addressing the limitations as taught by the references, appellant only addresses the limitations by looking at each single piece of prior art rather than the combination of arts as presented in the action. Hurley teaches combining elements to form a single frame. Appellant argues that Hurley does not teach the elements that examiner clearly relied upon Olsen to teach.  Hurley explicitly discloses a plurality of bit depths of a variety of sizes (see Hurley Fig. 17).  Therefore the limitations of the claims as currently recited are met.

Appellant argues:
Appellant argues, (see appeal brief filed 04/22/2022, pages 19-20), that prior arts do not teach radiometric module configured to process the imaging data to provide radiometric data at a third depth and a framing module configured to form a super frame including the radiometric data.
Both Olsen and Hurley explicitly disclose a variety of cameras capable of imaging at a variety of channels as part of the video processing system (see Olsen 0040-0053 and Hurley 0048, 0102-0107).  The claims as currently recited require a thermal imaging system including a color conversion module that processes images at a different depth than the depth of the thermal image.  Hurley explicitly discloses thermal imaging data and several depths of processing across a variety of channels for the acquired imaging data (see Hurley 0080-0085, 0102-0107, 0115-0133).  The claims are silent as to how and in which order the several different data points are obtained.  Furthermore, Hurley in view of Olsen, clearly discloses capturing a scene with a lens array and processing the scenes while utilizing bit depth parameters amongst the parameters used in image processing (see Olsen 0052-0063, 0320, 0349-0353).  As currently recited, there is no further definition recited in the instant claims regarding the composition of “a super frame).  The claims are further silent as to what information is included in the characterized data.  The only mention of specific components in the instant claims describes an inclusion of display and imaging data parameters in a frame of video data.  There are no further limitations to which data can be including this formation of a “super frame” as currently recited.  Hurley discloses several different video data points utilized and processed by the system including visual image data and the thermal image data.  Hurley discloses an image processing system that includes a combination logic analysis.  The visual processing logic and the combination logic determines one or more relationships between one or more objects in the visual image data and the thermal image data (see Hurley 0080-0085).  The data is further captured by the frame grabber in a variety of color depths as well as a variety of resolutions.  The enhanced visual data which combines a variety of imaging parameters is further processed and utilized in the imaging system (see Hurley Figs. 7-18, 0133).  Hence the combination of reference meets the scope of the limitations as currently recited.
Appellant argues, (see appeal brief filed 04/22/2022, page 20), that examiner is interested in topics not covered by the claims.
Examiner is merely pointing out what is and what is not taught by the claims in order to demonstrate the proper scope of the claims. The claims are what define the scope of the invention, not the words in applicant’s replies. Thus, if the scope of the claim is not narrowed to recite the distinguishing factors presented by appellant in their arguments, then the prior art does not need to meet such a ridged, narrow scope. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TALHA M NAWAZ/Primary Examiner, Art Unit 2483            
                                                                                                                                                                                          Conferees:
/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        
/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.